DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because in Fig. 4, “1.b” in the left arrow should be replaced by --1.a--. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-15, 17-25, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ericson (NF discovery with SUCI, 3GPP TSG SA WG3 (Security) Meeting #90, S3-180267, 22nd – 26th January 2018, Gothenburg, Sweden) in view of 3GPP TS 33.501 V0.0.7.0  (Technical Specification Group Services and System .

Regarding claim 11, Ericsson teaches
A communication apparatus (UE) comprising: 
a memory (Note: inherent in a UE); and 
at least one hardware processor coupled to the memory (Note: inherent in a UE), wherein the at least one hardware processor is configured to: 
obtain routing information related to a Unified Data Management (UDM) instance (Ericsson  X.1 Introduction UDM selection based on parameters encoded in SUCI... These parameters are pre-provisioned to the UE, and always included into the SUCI); and 
send first information (Ericsson  X.1 Introduction , the complete SUCI is used as input parameter for the AUSF and UDM service discovery), the first information including the routing information (Ericsson  X.1 Introduction These parameters are pre-provisioned to the UE, and always included into the SUCI) and information (SUCI) related to International Mobile Subscription Identity (IMSI) or an identifier other than the IMSI (Ericsson  4. Discussion the home network identifier (e.g., MNC and/or MCC) of SUCI).
Ericsson does not explicitly teach
send first information in a registration request message.
In a similar endeavor, 3GPP TS 33.501 teaches
in a registration request message (3GPP TS 33.501 section 6.1.2  second line below Fig. 6.1.2-1  The UE shall use SUCI or 5G-GUTI in the Registration Request)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Ericsson  by incorporating 3GPP TS 33.501 to arrive at the invention 
The motivation of doing so would have registered the UE.

Regarding claim 12, The combination of Ericsson and 3GPP TS 33.501 teaches the communication apparatus according to claim 11, 
wherein the routing information (Ericsson  X.1 Introduction the home network identifier (e.g., MNC and/or MCC) of SUCI but also other parameters, such as protection scheme and the home network public key identifier) and second information referring to one or more UDM instances are used for selecting or discovering a network apparatus ((X.1 Introduction To assist the AUSF and UDM selection in the correct Home Network subdomain, the SUCI could include a parameter related to the subdomain the user belongs to).

Regarding claim 13, the combination of Ericsson and 3GPP TS 33.501teaches the communication apparatus according to claim 12, 
wherein the second information is sent by a Network Repository Function (NRF) (Ericsson X.1 Introduction When the SEAF and AUSF receive SUCI and the ).

Regarding claim 14, The combination of Ericsson and 3GPP TS 33.501 teaches the communication apparatus according to claim 12, 
wherein the network apparatus includes a UDM or a UDM instance (Ericsson X.1 Introduction , the complete SUCI is used as input parameter for the AUSF and UDM service discovery).

Regarding claim 15, The combination of Ericsson and 3GPP TS 33.501 teaches the communication apparatus according to claim 11, 
wherein the first information is a Subscription Concealed Identifier (SUCI) (Ericsson X.1 Introduction , the complete SUCI is used as input parameter for the AUSF and UDM service discovery) .

Regarding claim 17, The combination of Ericsson and 3GPP TS 33.501 teaches the communication apparatus according to claim 11, 
wherein the routing information is configured in a Network Repository Function (NRF) (Ericsson X.1 Introduction When the SEAF and AUSF receive SUCI and the NRF is used, the complete SUCI is used as input parameter for the AUSF and UDM service discovery).

Regarding claim 18, Ericsson teaches A first network apparatus (AUSF) comprising: 
a receiver configured to receive first information (Ericsson X.1 Introduction the SEAF and AUSF receive SUCI), the first information including the routing information (Ericsson X.1 Introduction When the SEAF and AUSF receive SUCI , Ericsson  X.1 Introduction UDM selection based on parameters encoded in SUCI) and information (SUCI) related to International Mobile Subscription Identity (IMSI) or an identifier other than the IMSI (Ericsson  4. Discussion the home network identifier (e.g., MNC and/or MCC) of SUCI), the routing information being related to a Unified Data Management (UDM) instance (Ericsson X.1 Introduction UDM selection based on parameters encoded in SUCI... These parameters are pre-provisioned to the UE, and always included into the SUCI), 
wherein the receiver is configured to receive second information referring to one or more UDM instances from a Network Repository Function (NRF) (Ericsson X.1 Introduction To assist the AUSF and UDM selection in the correct Home Network subdomain, the SUCI could include a parameter related to the subdomain the user belongs to, Ericsson X.1 Introduction When the SEAF and AUSF receive SUCI); and 
a processor configured to select a second network apparatus based on the routing information and the second information (Ericsson X.1 the SEAF and/or AUSF may use parameters encoded in SUCI to select AUSF and/or UDM respectively).
Ericsson does not explicitly teach

In a similar endeavor, 3GPP TS 33.501 teaches
receive first information in a registration request (3GPP TS 33.501 section 6.1.2  second line below Fig. 6.1.2-1  The UE shall use SUCI or 5G-GUTI in the Registration Request).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Ericsson by incorporating 3GPP TS 33.501 to arrive at the invention 
The motivation of doing so would have registered the UE.

Regarding claim 19, The combination of Ericsson and 3GPP TS 33.501 teaches the first network apparatus according to claim 18, 
wherein the first information is a Subscription Concealed Identifier (SUCI) (Ericsson X.1 Introduction the complete SUCI is used as input parameter for the AUSF and UDM service discovery).

Regarding claim 20, The combination of Ericsson and 3GPP TS 33.501 teaches the first network apparatus according to claim 18, 
wherein the second network apparatus includes a UDM or a UDM instance (Ericsson X.1 Introduction the complete SUCI is used as input parameter for the AUSF and UDM service discovery).

Regarding claim 21, Ericsson teaches A method of a communication apparatus (in a UE), the method comprising: 
obtaining routing information related to a Unified Data Management (UDM) instance (Ericsson X.1 Introduction UDM selection based on parameters encoded in SUCI... These parameters are pre-provisioned to the UE, and always included into the SUCI); and
send first information (Ericsson X.1 Introduction the complete SUCI is used as input parameter for the AUSF and UDM service discovery), the first information including the routing information (Ericsson X.1 Introduction These parameters are pre-provisioned to the UE, and always included into the SUCI) and information (SUCI) related to International Mobile Subscription Identity (IMSI) or an identifier other than the IMSI (Ericsson 4. Discussion the home network identifier (e.g., MNC and/or MCC) of SUCI).
Ericsson does not explicitly teach
sending first information in a registration request message.
In a similar endeavor, 3GPP TS 33.501 teaches
sending first information in a registration request message (3GPP TS 33.501 section 6.1.2  second line below Fig. 6.1.2-1  The UE shall use SUCI or 5G-GUTI in the Registration Request)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Ericsson by incorporating 3GPP TS 33.501 to arrive at the invention 


Regarding claim 22, The combination of Ericsson and 3GPP TS 33.501 teaches the method according to claim 21, 
wherein the routing information (Ericsson  X.1 Introduction the home network identifier (e.g., MNC and/or MCC) of SUCI but also other parameters, such as protection scheme and the home network public key identifier) and second information referring to one or more UDM instances are used for selecting or discovering a network apparatus ((X.1 Introduction To assist the AUSF and UDM selection in the correct Home Network subdomain, the SUCI could include a parameter related to the subdomain the user belongs to).

Regarding claim 23, The combination of Ericsson and 3GPP TS 33.501 teaches the method according to claim 22, 
wherein the second information is sent by a Network Repository Function (NRF) (Ericsson X.1 Introduction When the SEAF and AUSF receive SUCI and the NRF is used, the complete SUCI is used as input parameter for the AUSF and UDM service discovery).

Regarding claim 24, The combination of Ericsson and 3GPP TS 33.501 teaches the method according to claim 22, 
the complete SUCI is used as input parameter for the AUSF and UDM service discovery).

Regarding claim 25, The combination of Ericsson and 3GPP TS 33.501 teaches the method according to claim 21, 
wherein the first information is a Subscription Concealed Identifier (SUCI) (Ericsson X.1 Introduction the complete SUCI is used as input parameter for the AUSF and UDM service discovery).


Regarding claim 27, The combination of Ericsson and 3GPP TS 33.501 teaches the method according to claim 21, 
wherein the routing information is configured in a Network Repository Function (NRF) (Ericsson X.1 Introduction When the SEAF and AUSF receive SUCI and the NRF is used, the complete SUCI is used as input parameter for the AUSF and UDM service discovery).

Regarding claim 28, Ericsson teaches A method of a first network apparatus (AUSF), the method comprising: 
receiving first information (Ericsson X.1 Introduction the SEAF and AUSF receive SUCI), the first information including the routing information (Ericsson X.1 Introduction When the SEAF and AUSF receive SUCI , Ericsson X.1 Introduction UDM selection based on parameters encoded in SUCI) and information (SUCI) related to International Mobile Subscription Identity (IMSI) or an identifier other than the IMSI (Ericsson  4. Discussion the home network identifier (e.g., MNC and/or MCC) of SUCI), the routing information being related to a Unified Data Management (UDM) instance (Ericsson X.1 Introduction UDM selection based on parameters encoded in SUCI... These parameters are pre-provisioned to the UE, and always included into the SUCI),
receiving second information referring to one or more UDM instances from a Network Repository Function (NRF) (Ericsson X.1 Introduction When the SEAF and AUSF receive SUCI); and 
selecting a second network apparatus based on the routing information and the second information (Ericsson X.1 the SEAF and/or AUSF may use parameters encoded in SUCI to select AUSF and/or UDM respectively).
Ericsson does not explicitly teach
receive first information in a registration request.
In a similar endeavor, 3GPP TS 33.501 teaches
receive first information in a registration request (3GPP TS 33.501 section 6.1.2  second line below Fig. 6.1.2-1  The UE shall use SUCI or 5G-GUTI in the Registration Request).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Ericsson by incorporating 3GPP TS 33.501 to arrive at the invention 
The motivation of doing so would have registered the UE.

Regarding claim 29, The combination of Ericsson and 3GPP TS 33.501 teaches the method according to claim 28, 
wherein the first information is a Subscription Concealed Identifier (SUCI) (Ericsson X.1 Introduction the complete SUCI is used as input parameter for the AUSF and UDM service discovery).

Regarding claim 30, The combination of Ericsson and 3GPP TS 33.501 teaches the method according to claim 28, 
wherein the second network apparatus includes a UDM or a UDM instance (Ericsson X.1 Introduction the complete SUCI is used as input parameter for the AUSF and UDM service discovery).


Claims 16 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ericson in view of 3GPP TS 33.501 V0.0.7.0, and in further view of Li et al. (US 20180227872 A1).

Regarding claim 16, The combination of Ericsson and 3GPP TS 33.501 teaches the communication apparatus according to claim 11, but does not teach
wherein the at least one hardware processor is configured to receive the routing information from an Access and Mobility Management Function (AMF).
In a similar endeavor, Li et al. teach
the AMF 104 sends a Registration Accept message to the UE 100 indicating that the registration has been accepted. The Registration Accept message may include 5G-GUTI, Registration area. Mobility restrictions, PDU session status, NSSAI, MO-only/MICO mode indicator, and/or periodic registration update timer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified The combination of Ericsson and 3GPP TS 33.501 by incorporating Li et al. of sending routing information from the AMF to the UE to arrive at the invention.
The motivation of doing so would have used the routing information for UDM discovery.   

Regarding claim 26, The combination of Ericsson and 3GPP TS 33.501 teaches the method according to claim 21, but does not teach further comprising 
receiving the routing information from an Access and Mobility Management Function (AMF).
In a similar endeavor, Li et al. teach
receiving the routing information from an Access and Mobility Management Function (AMF) (Li [0120] the AMF 104 sends a Registration Accept message to the UE 100 indicating that the registration has been .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified The combination of Ericsson and 3GPP TS 33.501 by incorporating Li et al. of sending routing information from the AMF to the UE to arrive at the invention.
The motivation of doing so would have used the routing information for UDM discovery.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID M ELNOUBI whose telephone number is (571)272-9732.  The examiner can normally be reached on Monday-Friday 9:30AM to 6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAID M ELNOUBI/           Examiner, Art Unit 2644